FILED
                             NOT FOR PUBLICATION                           NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10029

                Plaintiff - Appellee,            D.C. No. 2:12-cr-01808-GMS

  v.
                                                 MEMORANDUM*
BALDOMERO VALDEZ-CASTENEDA,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Ancer L. Haggerty, District Judge, Presiding**

                           Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       Baldomero Valdez-Casteneda appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Ancer L. Haggerty, Senior United States District
Judge for the District of Oregon, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Prior to filing an answering brief, the government filed a motion for limited

remand. Because the government does not allege that the district court committed

any error, we deny the government’s motion.

      Valdez-Casteneda asserts various claims of procedural error. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and find none. The record reflects that the court did not treat the Guidelines

as mandatory, adequately considered the section 3553(a) sentencing factors and

Valdez-Casteneda’s variance arguments, and sufficiently explained the sentence to

permit appellate review. See United States v. Carty, 520 F.3d 984, 992-93, 995

(9th Cir. 2008) (en banc).

      AFFIRMED.




                                          2                                   13-10029